Citation Nr: 1234299	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  04-42 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to serve connection for asthma.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from January 1975 to May 1980.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in January 2008 and January 2011 and is now ready for appellate review.  

As indicated in the January 2011 remand, the issues of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for residuals of a fracture of the right navicular, currently evaluated as 10 percent disabling, have been raised by the record, but have not been adjudicated by the RO.  See statements dated in January 2008 and June 2010.  The record does not reflect that any action with respect to these claims has been undertaken by the RO, and the record reflects that the Veteran still wishes to pursue these claims.  See statements dated in December 2011 and April and May 2012.  As the Board does not have jurisdiction over these issues, they are again referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Clear and unmistakable evidence that asthma existed at the time of entry into service has not been shown and the Veteran's asthma has continued since service.  


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  However, as the Board has decided to grant the benefits sought on appeal, further consideration of whether there has been compliance with the VCAA as to the Veteran's claim is not warranted.  

II. Legal Criteria/Analysis 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304. 

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b);  See Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003. 

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Before detailing the record with the above criteria in mind, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims files and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file contains additional VA outpatient treatment records not physically of record dated through June 11, 2012, and the August 2012 supplemental statement of the case documents consideration of these records.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Significantly, the Board preliminarily notes that, because no entrance examination is of record showing that the Veteran had asthma at the time of his entrance into service, he is entitled to the presumption of soundness with respect to this disability. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A review of the Veteran's available STRs, which as indicated above do not contain records dated prior to 1978, show that, on a February 1980 report of medical history, the Veteran reported having a history of asthma, noting that he had asthma as a child until age 9 to 10.  However, at his February 1980 separation examination, no lung or chest disability was noted, and the remainder of the Veteran's STRs.  Moreover, in September 2004, the Veteran submitted lay statements from three people who stated that they knew the Veteran when he served in the military, that he had asthma at that time, and that he was treated for asthma during service. 

Additionally, the Veteran's post-service private and VA treatment records indicate that he has been undergoing treatment for asthma since approximately April 1993, when he sought emergency room treatment at the Florida Medical Center for wheezing and dyspnea and was admitted for acute severe asthma.  At that time, the Veteran reported having had asthma for many years, but stated that he had not had an attack for a few years.  Thereafter, from March 1995 to August 1995, the Veteran received treatment at the North Broward Hospital for deep wheezing, which was assessed as asthma.  A July 1995 history collected by the Broward County Health and Human Services Department showed the Veteran reporting a history of asthma since childhood.  

Additionally, in March 1998 and August 1998, the Veteran was treated by Dr. R. Steinman for wheezing, a worsening cough, and worsening asthma.  Further, during treatment at Imperial Point Medical Center in June 2000, the Veteran reported having a medical history that was significant for asthma.  Finally, the Veteran's available VA treatment records indicate he began seeking VA treatment for asthma in September 2000, when he reported having a 25 year history of asthma (i.e., since 1975).  Additional VA clinical records dated through June 2012 show that he has since continued to receive fairly consistent VA treatment for this condition. 

Following a VA examination completed in April 2011, documented to have been based on a review of the claims files, the examiner opined that the Veteran's asthma was less likely at not the result of service.  The examiner's rationale was that the STRs noted the onset of asthma was during childhood, with no documentation therein that the Veteran was treated for asthma during service. 

The August 2012 opinion from a physician solicited by the AMC, which included a detailed list of the pertinent clinical history form service until 2011, resulted in the conclusion that the Veteran's asthma clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progress by an in-service injury, event, or illness.  The examiner's rationale was that there was documentation in the Veteran's history provided at separation and a history collected in 1995 by the Broward County Health and Human Services Department that the Veteran had asthma since childhood.  However, the Board finds that this conclusion was based on the reports of medical history in these records, not pre-service records documenting findings and diagnoses of asthma prior to service.

As indicated, the presumption of soundness applies because no entrance examination is of record showing that the Veteran had asthma at the time of his entrance into service.  This presumption may only be rebutted if there is clear and unmistakable evidence that asthma existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant, Wagner, supra.  

Therefore, given the fact that the basis for the opinion that the Veteran's asthma preexisted service is solely based on reports of medical history, the Board is unable to conclude that there is clear and unmistakable evidence that asthma preexisted service.  

Consequently, since there is competent and credible evidence of record indicating that the Veteran was treated for asthma in service, current evidence of asthma, and competent and credible reports of continuous symptomatology since service, the Board will give the Veteran the benefit of the doubt, and find that the Veteran's asthma is related to his period of active service.  


ORDER

Entitlement to service connection for asthma is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


